    Case: 1:20-cv-06211 Document #: 12 Filed: 10/20/20 Page 1 of 3 PageID #:337




                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 ABBOTT LABORATORIES and ABBOTT
 RAPID DX NORTH AMERICA, LLC,
                                 Plaintiff,         Case No. 1:20-cv-06211
          v.


 JUSTIN BROWN,
                                Defendant.

                 DECLARATION OF LOUIS A. KLAPP IN SUPPORT OF
                ABBOTT’S MOTION FOR PRELIMINARY INJUNCTION

       I, Louis A. Klapp, declare as follows:

       1.      I am an attorney with Riley Safer Holmes & Cancila (“RSHC”), counsel of record

for Abbot Laboratories and Abbott Rapid Dx North America, LLC (collectively, “Abbott”) in the

above-entitled action. I have sufficient personal knowledge of the facts set forth herein that if

called as a witness I could and would competently testify to those facts under oath.

       2.      Attached as Exhibit 13 is a true and correct copy of the Registration Certificate for

U.S. Trademark Registration Number 1,542,129, as downloaded from the U.S. Patent and

Trademark Office’s (“USPTO”) Trademark Status and Document Retrieval (“TSDR”) system.

       3.      Attached as Exhibit 14 is a true and correct copy of the Registration Certificate for

U.S. Trademark Registration Number 3,842,268, as downloaded from the USPTO’s TSDR

system.

       4.      Attached as Exhibit 15 is a true and correct copy of the Registration Certificate for

U.S. Trademark Registration Number 3,842,269, as downloaded from the USPTO’s TSDR

system.
    Case: 1:20-cv-06211 Document #: 12 Filed: 10/20/20 Page 2 of 3 PageID #:338




       5.     Attached as Exhibit 16 is a true and correct copy of the Registration Certificate for

U.S. Trademark Registration Number 4,023,123, as downloaded from the USPTO’s TSDR

system.

       6.     Attached as Exhibit 17 is a true and correct copy of the Notice of Acknowledgement

Under Section 15 for U.S. Trademark Registration Number 1,542,129, as downloaded from the

USPTO’s TSDR system.

       7.     Attached as Exhibit 18 is a true and correct copy of the Notice of Acknowledgement

Under Section 15 for U.S. Trademark Registration Number 3,842,268, as downloaded from the

USPTO’s TSDR system.

       8.     Attached as Exhibit 19 is a true and correct copy of the Notice of Acknowledgement

Under Section 15 for U.S. Trademark Registration Number 3,842,269, as downloaded from the

USPTO’s TSDR system.

       9.     Attached as Exhibit 20 is a true and correct copy of the Notice of Acknowledgement

Under Section 15 for U.S. Trademark Registration Number 4,023,123, as downloaded from the

USPTO’s TSDR system.

       10.    Attached as Exhibit 21 and 21a are a true and correct copy of an email and its

attachment—a letter from Ron Safer, counsel of record for Abbott in this matter, to Defendant

Justin Brown—which I sent to Mr. Brown September 25, 2020, at the following email addresses:

brown921@me.com and Justin.brown@abbottdx.com.

       11.    Attached as Exhibits 22 and 22a are a true and correct copy of an email and its

attachment I received from Mr. Brown on September 28, 2020.




                                                2
    Case: 1:20-cv-06211 Document #: 12 Filed: 10/20/20 Page 3 of 3 PageID #:339




        12.    Attached as Exhibit 23 is a true and correct copy of an email I sent to Mr. Brown

on September 28, 2020, at the following email addresses: justin.brown@hazegrayconsulting.com,

brown921@me.com, and Justin.brown@abbottdx.com.

        13.    I did not receive an undeliverable mail response when I emailed

justin.brown@abbottdx.com on September 28, 2020.

        14.    Attached as Exhibit 24 is a true and correct copy of a highlighted version of the

WhoIs     record    for    abbottdx.com     as   printed    on    October     13,   2020,     from

https://www.godaddy.com/whois/results.aspx?domain=abbottdx.com.



        I declare under penalty of perjury that the foregoing is true and correct. This declaration

was executed on October 20, 2020.




                                                             Louis A. Klapp




                                                 3
